Appeal by defendant from an order made at Trial Term, Albany County, setting aside a verdict for the plaintiff in a personal injury action for the sum of $2,500 on the ground of inadequacy unless the defendant stipulated to increase the verdict to the sum of $5,000. Plaintiff sustained a number of injuries of a temporary nature in an automobile accident. In addition, according to the uncontradicted testimony of a reputable physician, she sustained a softening of the lining cartilage under her left knee cap which was permanent in nature and a cause of pain and inconvenience when she bent over or squatted. For this reason the Trial Judge set aside the verdict as inadequate, and granted a new trial unless defendant stipulated to increase the verdict to $5,000. We find no just basis for disturbing the order. Order affirmed, with $10 costs and disbursements. Foster, P. J., Bergan, Gibson and Herlihy, JJ., concur.